                                            Case 2:18-cv-00697-APG-VCF Document 16 Filed 12/17/18 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No. 13903
                                     2
                                         KAZEROUNI LAW GROUP, APC
                                     3   6069 S. Fort Apache Rd., Suite 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   mkind@kazlg.com
                                     6
                                         David H. Krieger, Esq.
                                     7   Nevada Bar No. 9086
                                         HAINES & KRIEGER, LLC
                                     8
                                         8985 S. Eastern Avenue, Suite 350
                                     9   Henderson, NV 89123
                                         Phone: (702) 880-5554
                                    10
                                         dkrieger@hainesandkrieger.com
                                    11   Attorneys for Plaintiffs Dewann Williams and Carolina Williams
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                                                UNITED STATES DISTRICT COURT
      Las Vegas, NV 89148




                                    13
                                    14
                                                                     DISTRICT OF NEVADA
                                    15
                                            Dewann Williams and Carolina                        Case No.: 2:18-cv-00697-APG-VCF
                                    16      Williams,
                                                                                                NOTICE OF SETTLEMENT
                                    17
                                                            Plaintiffs,
                                    18      v.
                                    19
                                            Honor Finance, LLC,
                                    20
                                                            Defendants.
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         NOTICE OF SETTLEMENT                           !1                      CASE NO. 2:18-CV-00697-APG-VCF
                                                 Case 2:18-cv-00697-APG-VCF Document 16 Filed 12/17/18 Page 2 of 3



                                          1                                                 NOTICE
                                          2          The dispute between Dewann Williams and Carolina Williams (“Plaintiffs”)
                                          3   and Honor Finance, LLC (“Defendant”) has been resolved. Plaintiffs anticipate
                                          4   filing dismissal documents as to Plaintiff’s claims against Defendant with prejudice
                                          5   within 60 days—on or before February 15, 2019.
                                          6
                                          7          DATED this 17th day of December 2018.
                                          8
                                          9                                                       Respectfully submitted,
                                         10
                                                                                                  KAZEROUNI LAW GROUP, APC
                                         11
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12                                                       By: /s/ Michael Kind
       Las Vegas, Nevada 89148




                                                                                                      Michael Kind, Esq.
                                         13
                                                                                                      6069 S. Fort Apache Rd., Ste. 100
                                         14                                                           Las Vegas, NV 89148
                                                                                                      Attorneys for Plaintiff
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              ________________________________________________________________________________________________________
                                              NOTICE OF SETTLEMENT                           !2                      CASE NO. 2:18-CV-00697-APG-VCF
                                            Case 2:18-cv-00697-APG-VCF Document 16 Filed 12/17/18 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on December 17, 2018, the foregoing Notice of Settlement was filed
                                     4   and served via CM/ECF to all parties appearing in this case.
                                     5
                                                                                   KAZEROUNI LAW GROUP, APC
                                     6
                                     7                                             By: /s/ Michael Kind
                                                                                       Michael Kind, Esq.
                                     8
                                                                                       6069 S. Fort Apache Rd., Ste. 100
                                     9                                                 Las Vegas, NV 89148
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         NOTICE OF SETTLEMENT                           !3                      CASE NO. 2:18-CV-00697-APG-VCF
